IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,116




EX PARTE ZACHARY HUDDLESTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-31,380-A IN THE 161ST JUDICIAL DISTRICT COURT
FROM ECTOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Eleventh Court of Appeals affirmed his conviction.
Huddleston v. State, No. 11-05-00198-CR (Tex. App. – Eastland, June 7, 2007).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
            The trial court appointed habeas counsel and conducted a hearing, at which Applicant’s
appellate counsel testified.  Based on the record and the testimony at the hearing, the trial court has
entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to advise him of his right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Eleventh Court of
Appeals in Cause No. 11-05-00198-CR that affirmed his conviction in Case No. B-31,380-A from
the 161st  Judicial District Court of Ector County.  Applicant shall file his petition for discretionary
review with the Eleventh Court of Appeals within 30 days of the date on which this Court’s mandate
issues.
 
Delivered: March 18, 2009
Do not publish